Motion for En Banc Reconsideration Dismissed as Moot; Majority and
Dissenting Opinions of July 23, 2020, Withdrawn; Affirmed and Substitute
Memorandum Opinion filed April 29, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01066-CR
                              NO. 14-18-01067-CR

                        ELONDA CALHOUN, Appellant

                                        V.
                        THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1545108 and 1545140

                 SUBSTITUTE MEMORANDUM OPINION

      We withdraw the opinions issued in this case on July 23, 2020, and issue this
substitute memorandum opinion. We dismiss as moot appellant’s motion for en
banc reconsideration.

      Appellant pleaded guilty to two aggravated robberies involving the use of a
deadly weapon without an agreed recommendation as to punishment.             After
hearing evidence about these robberies, three other robberies, and appellant’s
criminal history, the trial court assessed punishment at fifty years’ imprisonment in
each case to run concurrently. In her sole issue on appeal, appellant requests an
abatement to file a motion for new trial because she contends that she was not
represented by counsel during the time period for filing the motion. We affirm.

I.    Background

      The trial court sentenced appellant and signed a judgment of conviction on
December 5, 2018. Her trial counsel withdrew on the same day. The record
includes a pauper’s oath and order signed by the trial court that states the court
held a hearing on December 5, 2018, found appellant indigent, and appointed
Harris County Assistant Public Defender Scott Pope to represent appellant on
appeal. The document, however, was file-stamped by the district clerk on January
3, 2019. The court’s docket sheet includes an entry for December 5, 2018: “The
defendant filed a sworn pauper’s oath, and JUDGE MORTON, CHRISTOPHER
DEAN ordered POPE, SCOTT CHRISTOPHER appointed as PUBLIC
DEFENDER APPOINTED ON APPEAL.”

      Pope did not file a motion for new trial. On January 16, 2019, Harris
County Assistant Public Defender Daucie Schindler was designated as appellant’s
new counsel on appeal; Pope was removed.

II.   Analysis

      Appellant contends that Pope was not appointed until January 3, 2019, when
the district clerk file-stamped the order, and thus, appellant was unrepresented by
counsel for almost all of the time available for filing a motion for new trial. See,
e.g., Cooks v. State, 240 S.W.3d 906, 907–08 (Tex. Crim. App. 2007) (holding that
the thirty-day time period for filing a motion for new trial is a critical stage of a


                                         2
criminal proceeding for which a defendant is constitutionally entitled to effective
assistance of counsel in filing a motion for new trial). The State contends that
Pope was appointed on December 5, so appellant was not denied representation for
any period of time during the thirty-day period for filing a motion for new trial.
We agree with the State.

      Orders of the court, like judgments, routinely go through three stages:
(1) rendition, (2) signing, and (3) entry. See Butler v. Amegy Bank, N.A., No. 14-
15-00410-CV, 2016 WL 3574685, at *7 (Tex. App.—Houston [14th Dist.] June
30, 2016, no pet.) (mem. op.). The signing of an order is a judicial function that is
distinct from the clerk’s ministerial act of entering the order into the records of the
court. State v. Wachtendorf, 475 S.W.3d 895, 899, 901–02 (Tex. Crim. App. 2015)
(plurality op.) (holding that the time for the State to appeal began on the date the
trial judge signed the order, not the later date that the clerk file-stamped the order,
although the State lacked actual notice of the signed order until the date it was file-
stamped); see also Wilson v. State, 677 S.W.2d 518, 522 (Tex. Crim. App. 1984).

      Here, the order itself states, and the docket entry confirms, that Pope was
appointed as appellate counsel on December 5, the same day the trial court
sentenced appellant and signed the judgment of conviction. Thus, appellant was
represented by counsel during the entire time period for filing a motion for new
trial. No abatement is necessary to determine whether appellant was represented
by counsel during the time period for filing a motion for new trial. Nor is such an
abatement advisable. See Benson v. State, 224 S.W.3d 485, 493–95 (Tex. App.—
Houston [1st Dist.] 2007, no pet.) (en banc) (abandoning the “double abatement”
procedure by which the court would abate for the trial court to determine whether
the appellant was represented by counsel during the time period for filing a motion



                                          3
for new trial) (citing Jack v. State, 149 S.W.3d 119 (Tex. Crim. App. 2004) (per
curiam)).

       The record does not affirmatively show that Pope rendered ineffective
assistance or that he lacked notice of his appointment until after the time period for
filing a motion for new trial, and even if such an argument could be inferred from
appellant’s briefing to this court, we may not consider factual assertions that are
outside the record. See Cooks v. State, 190 S.W.3d 84, 88–89 (Tex. App.—
Houston [1st Dist.] 2005), aff’d, 240 S.W.3d 906 (Tex. Crim. App. 2007). If
Pope’s appellate representation was deficient or he lacked notice of his
appointment such that appellant’s right to appeal has been prejudiced, a habeas
proceeding would allow appellant to develop a record. See id. (citing Oldham v.
State, 977 S.W.2d 354, 363 (Tex. Crim. App. 1998); cf. Ex parte Mayfield, No.
AP-75,396, 2006 WL 1250837 (Tex. Crim. App. May 10, 2006) (per curiam) (not
designated for publication) (granting out-of-time appeal when appellate counsel
was not timely informed of the appointment).

III.   Conclusion

       Appellant’s sole issue is overruled. The trial court’s judgment is affirmed.




                                       /s/       Ken Wise
                                                 Justice


Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             4